Citation Nr: 0419719	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-13 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to a compensable disability evaluation for 
the residuals of a fracture of the left humerus.

  
REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION


The veteran had active service from March 1992 to November 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in January and July 2003.  In 
January 2003 the Board denied service connection for right 
knee and sleep disabilities, and those issues are not longer 
in appellate status.  At that time the Board also sought to 
develop on its own the issues of service connection for 
folliculitis and a compensable evaluation for residuals of a 
left humerus fracture.  In the July 2003 Board remand, the 
veteran was notified of the invalidation of regulatory 
provisions promulgated to allow development by the Board and 
the case was to be readjudicated by the RO.  A Supplemental 
Statement of the case was issued in September 2003 for 
service connection for folliculitis and a compensable 
disability evaluation for residuals of a fracture of the left 
humerus.  Service connection for folliculitis and a 
compensable disability evaluation for residuals of a fracture 
of the left humerus are the sole issues remaining for 
appellate consideration before the Board. 
    

FINDINGS OF FACT

1.  The veteran's current folliculitis probably had its onset 
during his period of military service.

2.  Impairment of the left humerus is not currently shown. 




CONCLUSIONS OF LAW

1.  Folliculitis was incurred during the veteran's military 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).

2.  The criteria for a compensable disability evaluation for 
residuals of a left humerus fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.7, 4.31, 
4.40, 4.45, 4.71, Diagnostic Code 5202 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provide to the veteran in October 2001, which is not before 
the RO decision that is the subject of this appeal.  The 
original RO decision that is the subject of this appeal was 
entered in September 1997, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Concerning the veteran's claims of service connection for 
folliculitis and a compensable evaluation for residuals of a 
left humerus fracture, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the VCAA and regulations.  The record in this case 
includes the veteran's service medical records and VA 
treatment records.  Furthermore, the veteran has been 
afforded a VA medical examination to evaluate his 
folliculitis and its relationship to service and residuals of 
a left humerus fracture.  With regard to providing assistance 
to the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection and increased 
ratings.  The discussions in the rating decisions and 
Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the VCAA and regulations in the 
first instance does not prejudice him.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, other 
impairment of the humerus of the major arm, loss of the 
humeral head warrants assignment of an 80 percent evaluation. 
Nonunion of the humerus warrants a 60 percent evaluation and 
fibrous union of the humerus warrants assignment of a 50 
percent evaluation. Recurrent dislocation of the shoulder at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements warrants assignment of a 30 percent 
rating. With infrequent episodes and guarding of movement 
only at shoulder level, a 20 percent evaluation is warranted. 
Malunion with marked deformity warrants a 30 percent rating 
and with moderate deformity a 20 percent evaluation is 
warranted.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.


I.  Service Connection for Folliculitis

Factual Background

The veteran's service medical records do not reveal any 
complaints or findings referable to a skin disorder, to 
include folliculitis.  The veteran's DD Form 214, Certificate 
of Release or Discharge from Service, indicates that he was 
discharged from service in mid-November 1996. 

In a VA form 21-526, Veteran's Application for Compensation 
or Pension, dated and received in mid-December 1996, the 
veteran claimed service connection for a skin condition.  

VA medical examinations, including a general examination, all 
performed in February 1997, are absent for any pertinent 
complaints nor do they reflect an examination of the skin.

A VA medical examination of the skin was performed in 
September 1997. It was reported that the veteran had a 
medical history of intermittent skin rashes of the arm and 
chest with itching, and that he complained of itching over 
the chest and back.  Objectively, it was reported that there 
was minimal folliculitis of the back and shoulder.  The 
diagnosis was: Folliculitis, minimal, of the back and 
shoulder.  

In a December 1997 VA referral from a neurology clinic to a 
dermatology clinic, it was reported that that veteran had had 
a rash on the upper extremities and shoulders for 1.5 years.  
In a January 1998 VA dermatology clinic entry, it was 
reported that the veteran had had an intermittent scattered 
pruritic rash for 3 years.  The examination revealed 
scattered, dry, irregular shaped, scaly plaques with crusts,  
and secondary scratching lesions.  The diagnoses were:  
Nummular eczema with atopic dermatitis; sebhorrheic 
dermatitis.           

In a June 1998 statement from the veteran's spouse, she 
stated that she had been married since September 1994, and 
that the veteran had been suffering from skin blemishes, 
round bumps, and purple spots on his skin which had worsened. 

A dermatology examination for VA purposes was performed in 
May 2003.  It was reported that starting in 1993 the veteran 
noted blotches on his skin that would come and go.  The 
veteran reported that the condition was progressive, and that 
he had not been able to sweat since 1993, which resulted in 
significant increased itching.  The physical examination 
revealed erythematosus papules of the shoulders, with some 
areas of post-inflammatory hyperpigmentation.  The upper 
chest revealed similar changes as well as the face and the 
frontal area.  The diagnosis was: Folliculitis.  In a May 
2003 addendum, the dermatologist indicated that he had 
reviewed the claims folder in which a VA examination in 
September 1997 had revealed folliculitis.   In another May 
2003 statement, the dermatologist stated that in discussing 
the veteran's condition with him, it was consistent that it 
was the same eruption that he had had starting in 1993 and 
that it had progressed.  It was stated that this would 
indicate that the folliculitis that he currently had did 
start during his military service and was related to it.  


Analysis   
 
The veteran asserts that his current folliculitis disorder 
had its onset during his period of military service.  
Meticulous review of the veteran's service medical records 
fail to reveal any complaints or findings referable to a skin 
disorder.  While no findings or complaints of a skin disorder 
are shown in the service medical records, it is important to 
note the proximity of the veteran's claim of service 
connection for a skin disorder to service.  Within 
approximately one month after his discharge from service the 
veteran claimed service connection for a skin disorder 
related to service. A shortly after service interim VA 
medical examination did not include an evaluation of the 
veteran's skin, yet a skin examination that took place 
several months later, less than a year following the 
veteran's service discharge, revealed folliculitis of the 
back and shoulders.  Furthermore, there is lay testimony both 
from the veteran and his spouse that supports the assertion 
that the onset of his current folliculitis began during 
service.  

Most significantly, a dermatologist conducting an examination 
for VA purposes has opined that subsequent to a reported 
discussion of the facts with the veteran and review of the 
claims folder that the veteran's current skin disorder is 
related to his period of service.  While it could be argued 
that the dermatologist's medical opinion is based on the 
veteran's own reported history, considering his review of the 
claims file, the opinion which is positive evidence at least 
places the case in relative equipoise.  There is no medical 
evidence to the contrary.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the evidence in 
this case is at least in relative equipoise, and reasonable 
doubt is therefore resolved in the veteran's favor.  

Service connection for folliculitis is warranted.  


II.  Residuals of a Fracture of the Left Humerus

Factual Background

Service medical records show that the veteran was involved in 
a motor vehicle accident during service, and among the 
injuries that he sustained was an open fracture of the left 
humerus shaft requiring debridement, irrigation, and internal 
fixation of the fracture.  

VA clinical records from shortly after service reveal the 
veteran's complaint of occasional left upper arm numbness in 
the area of the fracture scar.  A VA X-ray showed a healed 
fracture of the left humerus with a side brace and six 
metallic bone screws, without abnormalities.  Interim X-rays 
of the left shoulder and humerus revealed no abnormalities.
 
A VA medical examination of the bones was performed in April 
2003.  The veteran complained of weekly episodes of aching 
pain after vigorous use of the arm, along with painful motion 
of the (left) shoulder and elbow, and left arm weakness.  The 
veteran used Mobic for left arm or back pain.  It was 
indicated that the veteran last worked three years ago as a 
security guard and that his left arm did not limit activities 
of work or daily living.  

The physical examination revealed that the when taking off 
his shirt the veteran was able to raise both arms without 
discomfort. The right upper arm measured 11.5 inches compared 
to 11 inches on the left.  Both forearms measured 11 inches.  
Grip strength on the right was 45, 50, and 50, and on the 
left it was 45, 45, and 50. It was reported that the 
veteran's left shoulder had 100 percent pain free range of 
motion.  Abduction and forward flexion was to 180 degrees and 
internal external rotation was from 0 to 90 degrees, without 
pain.  A 4-inch surgical scar over the humerus was well 
healed with some tenderness to deep palpation about the mid-
humeral bone.  The left elbow had 100 percent normal pain-
free range of motion with flexion from 0 to 145 degrees, 
supination to 85 degrees and pronation to 80 degrees.  It was 
reported that the left upper arm revealed no deformity, 
shortening, false motion or malunion or nonunion.  There was 
no additional limited pain, motion, or function or "flare-
up."  X-rays of the left shoulder and elbow were normal.  
The X-ray of the left humerus revealed a well healed fracture 
at the junctions of the middle and distal third with a plate 
and six screws applied to the distal mid-humerus.  

The diagnosis was:  Well healed fracture, left humerus at the 
junctions of the middle and distal third with a plate and six 
screws in place, having 1/2 inch wasting of the left upper arm 
compared to the right upper arm and a well- healed, 4 inch 
long surgical scar with some tenderness over the mid humerus 
as the only objective abnormalities.  It was indicated that 
the veteran was able to use the left arm for all activities 
at work and daily living without restrictions and there was 
no need for further treatment to the left arm and plate.  It 
was reported that the veteran had no functional loss of the 
left arm, although there was some mild weakness substantiated 
by wasting compared to the right.


Analysis   

The veteran's residuals of a fracture of the left humerus 
disability is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, other impairment of the humerus.  The 
most recent VA medical examination of the veteran's residuals 
of a left humerus fracture reveals his complaints of pain and 
weakness of the left arm.         
Objectively, it has been reported that the left humerus 
fracture is well healed, and there are essentially normal 
findings with regard to functional impairment of the left 
arm.  There was normal range of motion of the left shoulder 
and elbow, without pain, and X-rays confirmed that there were 
no abnormalities of the humerus fracture.  In this regard, 
with respect to Diagnostic Code 5202, other impairment of the 
humerus, there was no evidence of loss of the humerus head, 
nonunion or fibrous union of the humerus or dislocation of 
the scapulohumeral joint or malunion of the humerus.  A 
clinician has opined that the veteran has no functional loss 
of the left arm.  In essence, considering Diagnostic Code 
5202, it must be concluded that impairment of the left 
humerus due to residuals of the left humerus fracture is not 
shown.  

The Board recognizes that potentially the residuals of a 
fracture of the left humerus may affect either the left 
shoulder or elbow joints, and in such case the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors. See DeLuca v. Brown, 8 Vet. App. 202 (1995). A 
review of the medical evidence shows that the veteran has 
some wasting of the left arm compared to the right along 
which apparently results in some weakness of the left arm as 
reflected in the most recent medical examination.  It is 
noteworthy though that the most recent medical examination 
revealed no evidence of any pain on motion of the shoulder or 
elbow joints.  Further, there is no indication from the 
medical evidence that the reported left arm weakness 
attributable to muscle atrophy of the arm results in any 
functional loss of the left arm joints.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a 
basis for a higher rating.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  Additionally, this 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, requiring consideration on an extra-
schedular basis.  38 C.F.R. § 3.321 (b).   A compensable 
evaluation for residuals of a fracture of the left humerus is 
not warranted.  

       


ORDER

Entitlement to service connection for folliculitis is 
granted. 

Entitlement to a compensable disability evaluation for the 
residuals of a fracture of the left humerus is denied.




	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



